On Petition eor Rehearing.
Eobihsoit, P. J.
In appellant’s argument on the petition for rehearing it is said that the statement of the court that “it does not necessarily appear from the first paragraph of the complaint that the way was upon the towpath of the canal” is contrary to the facts pleaded. The expression could have been more clearly worded, as the thought intended is that the pleading does not show the way was wholly upon the towpath. The pleading does show that the way, sixteen feet wide, included the towpath, but how much more than the towpath, if any, does not appear.
We did not overlook the sixteenth interrogatory and answer. This interrogatory and answer are as follows: “Has there been within the city of Peru, for more than ten years last past, a public street known as Canal street, parallel and adjoining the Wabash & Erie canal, now the right of way of the defendant, immediately opposite, and across said railroad property, from the real estate of plaintiff described in her complaint? Ans. Yes.” It is stated in appellant’s original brief that appellee’s property, with other adjoining property, is a “uniform distance of about sixteen feet from the break of the south bank of the excavation of the canal, while the excavation has an extreme width of from *34seventy to eighty feet and a depth of from twelve to fourteen feet.” Appellant purchased the canal property, including its' bed, banks and towpaths, and constructed its road on the towpath, which is on the south bank of the canal. Its right of way included the bed and north bank of the canal. Canal street, by the plats in evidence, is north of the canal bed. In view of these facts we are still of the opinion that the interrogatory and answer does not materially affect the question whether “appellant has voluntarily constructed its road so as to injure necessarily the property of appellee.”
Petition for rehearing overruled.